SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 8, 2007 AMERICAN COMMUNITY PROPERTIES TRUST (Exact name of registrant as specified in its charter) MARYLAND (State or other jurisdiction of incorporation) 1-14369 (Commission File Number) 52-2058165 (I.R.S. Employer Identification No.) 222 Smallwood Village Center St. Charles, Maryland 20602 (Address of principal executive offices)(Zip Code) (301) 843-8600 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On October 8, 2007, the Board of Trustees of American Community Properties Trust (the “Trust”) adopted an amendment to the Trust’s Amended and Restated Bylaws, as amended (the “Bylaws”).The amendment adds new Section 16 to Article II of the Bylaws.New Section 16 provides that, effective October 8, 2007, the Trust elects not to be bound by the Maryland Control Share Acquisition Act, Subtitle 7 of the Corporations and Associations Article of the Annotated Code of Maryland. The complete text of the Trust’s Bylaws as now in effect are attached and filed as Exhibit 3.1 to this current report on Form 8-K. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 3.1 Amended and Restated Bylaws of American Community Properties Trust as amended through October 8, 2007 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN COMMUNITY PROPERTIES TRUST (Registrant) Dated: October 10, 2007 By:/s/Cynthia L. Hedrick Cynthia L. Hedrick Executive Vice President and Chief Financial Officer
